      Case 2:19-cv-11451-SSV-DPC Document 64 Filed 06/08/20 Page 1 of 14



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

    STANLEY PRICE                                              CIVIL ACTION

    VERSUS                                                       NO. 19-11451

    PAULETTE RILEY IRONS, ET AL.                             SECTION “R” (2)



                         ORDER AND REASONS


       The Court has received a motion to dismiss from defendants the

Louisiana Office of Disciplinary Counsel and Susan Kalmbach. 1 Because

there is no basis for the Court to entertain claims against defendants, the

Court grants the motion.



I.     BACKGROUND

       This case arises from allegations of impropriety associated with legal

proceedings initiated in state court by plaintiff Stanley Price. 2 In his federal

complaint, plaintiff indicates that he previously filed suit in state court

against attorney Quiana Hunt. 3 Hunt was represented by Sharon Hunter.4



1      R. Doc. 8.
2      See generally R. Doc. 1.
3      See id. at 4.
4      See id. at 6.
     Case 2:19-cv-11451-SSV-DPC Document 64 Filed 06/08/20 Page 2 of 14



Plaintiff accuses Hunt’s law firm of “deny[ing] his compensation for

paralegal services rendered.” 5

      Plaintiff also avers that the ODC “received several complaints against

[Hunt] from clients, who believes she failed to properly represent their

cases.” 6 According to plaintiff, defendant Kalmbach, as Deputy Disciplinary

Counsel,7 was assigned to investigate these complaints. 8 Plaintiff alleges that

Kalmbach improperly conducted this investigation, “us[ing] her office and

power to assign credibility to [Hunt].” 9 Plaintiff further alleges that in

conducting her investigation, Kalmbach also investigated plaintiff’s

“associations and business affairs based on false reports of [Hunt].”1 0

Plaintiff claims that these “inquiries were unreasonable based on false

accusations,” 1 1 and that they “interfered with his reputation as a paralegal

with business associates which called into question his integrity and

jeopardizing his livelihood.” 1 2




5     See id. at 5.
6     R. Doc. 1 at 11.
7     See id. at 3, 11.
8     See id. at 11.
9     See id.
10    See R. Doc. 1 at 11.
11    See id. at 12.
12    See id. at 11.
                                       2
      Case 2:19-cv-11451-SSV-DPC Document 64 Filed 06/08/20 Page 3 of 14



       More broadly, plaintiff alleges that “[a]ll state defendants adopted the

disposition of Hunt and Hunter in their acts/omissions acted as co-

conspirators to the deceitful and illegal practices to deprive plaintiff of his

legal and state and federal constitutional rights.” 1 3     Similarly, plaintiff

contends that “[a]ll state defendants acted in concert to promote and support

judicial corruption . . . to aid and abet illicit actions of defendants Hunt and

Hunter,” 1 4 and that defendants “failed to observe . . . their duty and

responsibility owed as public servants.” 1 5 Plaintiff’s complaint requests

“compensatory and punitive damages against defendants for their

misconduct.”1 6

       The ODC and Kalmbach now move to dismiss plaintiff’s claims against

them. 1 7



II.    LEGAL STANDARD

       A.    Federal Rule of Civil Procedure 12(b)(1)

       Federal Rule of Civil Procedure 12(b)(1) governs challenges to a court’s

subject matter jurisdiction. “A case is properly dismissed for lack of subject


13     See R. Doc. 1 at 14.
14     See id.
15     See id. at 15.
16     See id. at 18.
17     R. Doc. 8.
                                       3
    Case 2:19-cv-11451-SSV-DPC Document 64 Filed 06/08/20 Page 4 of 14



matter jurisdiction when the court lacks the statutory or constitutional

power to adjudicate the case.” Home Builders Ass’n of Miss., Inc. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (quoting Nowak v.

Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1187 (2d Cir. 1996)).

Because a 12(b)(1) motion is jurisdictional, a court considers such a motion

“before addressing any attack on the merits,” see In re FEMA Trailer

Formaldehyde Prod. Liab. Litig. (Miss. Plaintiffs), 668 F.3d 281, 286 (5th

Cir. 2012), in order to “prevent[] a court without jurisdiction from

prematurely dismissing a case with prejudice,” id. at 286-87 (quoting

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001)). Nevertheless,

a court uses “the same standard” when analyzing a Rule 12(b)(1) motion as

it would a Rule 12(b)(6) motion. See Dooley v. Principi, 250 F. App’x 114,

115-16 (5th Cir. 2007) (per curiam).

     In assessing a challenge to its subject matter jurisdiction, a court “may

dismiss . . . on any one of three different bases: (1) the complaint alone;

(2) the complaint supplemented by undisputed facts in the record; or (3) the

complaint supplemented by undisputed facts plus the court’s resolution of

disputed facts.” Clark v. Tarrant Cty., 798 F.2d 736, 741 (5th Cir. 1986)

(citing Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981)).

Furthermore, plaintiff has the burden of demonstrating that subject matter


                                       4
     Case 2:19-cv-11451-SSV-DPC Document 64 Filed 06/08/20 Page 5 of 14



jurisdiction exists. See Celestine v. TransWood, Inc., 467 F. App’x 317, 318

(5th Cir. 2012) (per curiam) (citing Ramming, 281 F.3d at 161).

      B.    Federal Rule of Civil Procedure 12(b)(6)

      To overcome a Rule 12(b)(6) motion, a party must plead “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Id. A court must “accept all factual allegations in the complaint as true” and

“must also draw all reasonable inferences in the plaintiff’s favor.” Lormand

v. US Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).

      A legally sufficient complaint must establish more than a “sheer

possibility” that the party’s claim is true. See Iqbal, 556 U.S. at 678. It need

not contain “‘detailed factual allegations,’” but it must go beyond “‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action.’”

See id. (quoting Twombly, 550 U.S. at 555). In other words, “[t]he complaint

(1) on its face (2) must contain enough factual matter (taken as true) (3) to

raise a reasonable hope or expectation (4) that discovery will reveal relevant

evidence of each element of a claim.” Lormand, 565 F.3d at 257 (citations


                                        5
     Case 2:19-cv-11451-SSV-DPC Document 64 Filed 06/08/20 Page 6 of 14



omitted). The claim must be dismissed if there are insufficient factual

allegations “to raise a right to relief above the speculative level,” Twombly,

550 U.S. at 555, or if it is apparent from the face of the complaint that there

is an insuperable bar to relief, see Jones v. Bock, 549 U.S. 199, 215 (2007).

      “In considering a motion to dismiss for failure to state a claim, a district

court must limit itself to the contents of the pleadings, including attachments

thereto.” Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th

Cir. 2000). “The court may also consider documents attached to either a

motion to dismiss or an opposition to that motion when the documents are

referred to in the pleadings and are central to a plaintiff's claims.” Brand

Coupon Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir.

2014). Otherwise, if “matters outside the pleadings are presented to and not

excluded by the court, the motion must be treated as one for summary

judgment under Rule 56.” Fed. R. Civ. P. 12(d).



III. DISCUSSION

      A.    ODC

      The ODC argues that plaintiff’s suit against it is barred by the Eleventh

Amendment. 1 8 Because this argument is jurisdictional, the Court considers


18    See R. Doc. 8-1 at 7-8.
                                        6
     Case 2:19-cv-11451-SSV-DPC Document 64 Filed 06/08/20 Page 7 of 14



it under Rule 12(b)(1), and considers it first. See Jefferson v. La. State

Supreme Court, 46 F. App’x 732, 2002 WL 1973897, at *1 (5th Cir. 2002)

(per curiam) (“[E]leventh amendment immunity . . . deprives the court of

subject matter jurisdiction of the action.” (first alteration in original)

(quoting McDonald v. Bd. of Miss. Levee Comm’rs, 832 F.2d 901, 906 (5th

Cir. 1987))); Ysleta del Sur Pueblo v. Texas, 36 F.3d 1325, 1336 (5th Cir.

1994) (“[T]he Eleventh Amendment operates as a jurisdictional bar.”).

      Under the Eleventh Amendment, “an unconsenting State is immune

from suits brought in federal courts by her own citizens.” Edelman v.

Jordan, 415 U.S. 651, 663 (1974). Louisiana has not consented to this suit.1 9

See Cozzo v. Tangipahoa Par. Council-President Gov’t, 279 F.3d 273, 281

(5th Cir. 2002) (“By statute, Louisiana has refused any such waiver of its

Eleventh Amendment sovereign immunity regarding suits in federal courts.”

(citing La. Rev. Stat. § 13:5106(A))); see also Holliday v. Bd. of Supervisors

of LSU Agr. & Mech. Coll., 149 So. 3d 227, 229 (La. 2014) (“While Louisiana

may have waived sovereign immunity with respect to some claims, La. Const.

art. 1 § 26 makes it clear the State has not waived its sovereignty within the

federal system.”).


19   See R. Doc. 8-1 at 8 (“The State of Louisiana has not waived its Eleventh
Amendment immunity for claims against it in federal court, and does not do
so now.” (citation omitted)).
                                       7
     Case 2:19-cv-11451-SSV-DPC Document 64 Filed 06/08/20 Page 8 of 14



      Generally, therefore, Louisiana enjoys immunity against suits brought

in federal court. This immunity extends to suits brought under state law. See

Richardson v. S. Univ., 118 F.3d 450, 453 (5th Cir. 1997) (stating that state-

law claim is barred where “the plaintiff’s claim was against the State of

Louisiana and not the named defendant acting in his individual capacity”).

It also applies to suits under Section 1983. See Cozzo, 279 F.3d at 281 (“[I]n

enacting § 1983, Congress did ‘not explicitly and by clear language indicate

on its face an intent to sweep away the immunity of the States.’” (quoting

Quern v. Jordan, 440 U.S. 332, 345 (1979))); see also Richardson, 118 F.3d

at 452-53 (finding that the Eleventh Amendment barred both “federal and

state-law claims”).

      Furthermore, this immunity can extend not only to suits against

Louisiana itself, but also to state agencies. Vogt v. Bd. of Comm’rs of Orleans

Levee Dist., 294 F.3d 684, 689 (5th Cir. 2002) (“[T]he Eleventh Amendment

will bar a suit if the defendant state agency is so closely connected to the State

that the State itself is ‘the real, substantial party in interest.’” (quoting

Hudson v. City of New Orleans, 174 F.3d 677, 681 (5th Cir. 1999))).

Specifically, “the State’s Eleventh Amendment immunity will extend to any

state agency or other political entity that is deemed the ‘alter ego’ or an ‘arm’




                                        8
     Case 2:19-cv-11451-SSV-DPC Document 64 Filed 06/08/20 Page 9 of 14



of the State.” Id. (quoting Regents of the Univ. of Cal. v. Doe, 519 U.S. 425,

429 (1997)).

      Here, plaintiff himself acknowledges that the “Louisiana Office of

Disciplinary Council is a[n] alter ego of the state of Louisiana.”2 0 And in any

event, the Fifth Circuit has affirmed the proposition that the Louisiana

Disciplinary Board—a “unitary entity” that includes the ODC as one of its

component parts 2 1 —has Eleventh Amendment immunity. In Zohdy v.

Platsmier, 192 F. App’x 313 (5th Cir. 2006) (per curiam), the Fifth Circuit

upheld a decision finding that the Disciplinary Board had Eleventh

Amendment immunity. See id.; see also Atkins v. La. Attorney Disciplinary

Bd., No. 09-6471, 2010 WL 420558, at *1 (E.D. La. Jan. 29, 2010) (same).

The Eleventh Amendment, therefore, precludes this suit. Dismissal under

Rule 12(b)(1) is required.

      Given that the Court does not have jurisdiction over plaintiff’s claims

against the ODC, the Court does not address defendant’s argument that it

does not have the capacity to be sued, 2 2 and that it is not a “person” for the

purposes of Section 1983.2 3



20    See R. Doc. 1 at 2.
21    See La. Sup. Ct. R. XIX, § 2(A).
22    See R. Doc. 8-1 at 5-7.
23    See id. at 8-9.
                                         9
     Case 2:19-cv-11451-SSV-DPC Document 64 Filed 06/08/20 Page 10 of 14



      B.    Kalmbach

            1.    Official Capacity

      Kalmbach argues that insofar as plaintiff sues her in her official

capacity, she—like the ODC itself—enjoys Eleventh Amendment immunity.2 4

The Court considers this argument under Rule 12(b)(1).

      Plaintiff’s complaint seeks “compensatory and punitive damages

against defendants.”2 5 But “a suit against a state official in his official

capacity for monetary damages is treated as a suit against the state and is

therefore barred by the Eleventh Amendment.” Chaney v. La. Work Force

Comm’n, 560 F. App’x 417, 418 (5th Cir. 2014) (per curiam) (citing Hafer v.

Melo, 502 U.S. 21, 25 (1991)). 2 6 Thus, dismissal under Rule 12(b)(1) is

appropriate.

      Given that the Court does not have jurisdiction over plaintiff’s claims

against Kalmbach in her official capacity, the Court does not address




24    See R. Doc. 8-1 at 8.
25    See R. Doc. 1 at 18.
26    Again, this conclusion applies equally to both federal and state-law
claims against Kalmbach in her official capacity. See Fairley v. Stalder, 294
F. App’x 805, 809 (5th Cir. 2008) (per curiam) (“The claims asserted against
[a state official in his official capacity] in federal court on state law grounds
for money damages . . . must still overcome Louisiana’s Eleventh
Amendment immunity.”).
                                         10
     Case 2:19-cv-11451-SSV-DPC Document 64 Filed 06/08/20 Page 11 of 14



defendant’s argument that she is not a “person” for the purposes of Section

1983. 2 7

            2.    Individual Capacity

      Kalmbach argues that plaintiff’s claims against her in her individual

capacity are barred by the doctrine of absolute immunity.2 8 The Court

considers these arguments under Rule 12(b)(6). See Nguyen v. La. State Bd.

of Cosmetology, No. CIV.A. 14-00080-BAJ, 2015 WL 1281959, at *1 (M.D.

La. Mar. 20, 2015) (“Claims of absolute and qualified immunity may . . . be

raised in a Rule 12(b)(6) motion to dismiss.” (citing Morales v. Louisiana,

74 F.3d 1236 (5th Cir. 1995))).

      Plaintiff brings claims against Kalmbach in her individual capacity

under state law. 2 9 The Court finds that Kalmbach has absolute immunity

from these claims. The Court applies Louisiana’s immunity laws regarding

plaintiff’s state law claims. See Brown v. Miller, 519 F.3d 231, 239 (5th Cir.

2008) (“In evaluating a motion to dismiss a state claim on the grounds of

qualified immunity, federal courts must apply the state’s substantive law of

qualified immunity.”). And the Louisiana Supreme Court Rules state that


27    See R. Doc. 8-1 at 8-9.
28    See R. Doc. 8-1 at 9-12.
29    See R. Doc. 1 at 9-12 (describing Kalmbach’s alleged conduct under a
cause of action based on the Louisiana Governmental Claims Act, La. R.S.
§ 13:5101).
                                     11
     Case 2:19-cv-11451-SSV-DPC Document 64 Filed 06/08/20 Page 12 of 14



“disciplinary counsel . . . shall be immune from suit for any conduct in the

course of their official duties or reasonably related to their official duties.”

La. Sup. Ct. R. XIX, § 12(A). Plaintiff’s allegations against Kalmbach relate

to the performance of her official duties as she investigated complaints

against the lawyer Hunt. 3 0 Consequently, state law provides immunity to

Kalmbach.

      Insofar as plaintiff brings a Section 1983 claim against Kalmbach in her

individual capacity, the Court finds that Kalmbach has absolute immunity.

The Fifth Circuit has extended absolute immunity to deputy counsel for

attorney disciplinary boards when determining whether to file and

prosecuting disciplinary charges. See Forman v. Ours, 996 F.2d 306 (5th

Cir. 1993) (per curiam); see also Haney v. Schwab, No. 19-10620, 2019 WL

6330795, at *4 (E.D. La. Nov. 5, 2019) (“[T]he Fifth Circuit has held that

deputy counsel for the [Louisiana Attorney Disciplinary Board] . . . are

entitled to absolute immunity from damages lawsuits.”), report and

recommendation adopted, No. 19-10620, 2019 WL 6330167 (E.D. La. Nov.

26, 2019); Nalls v. Plattsmeir, No. 10-450, 2010 WL 1462272, at *2 (E.D. La.

Apr. 7, 2010) (“The United States Court of Appeals for the Fifth Circuit

extends absolute immunity to members of administrative boards that


30    See R. Doc. 1 at 11.
                                      12
     Case 2:19-cv-11451-SSV-DPC Document 64 Filed 06/08/20 Page 13 of 14



regulate lawyers. The absolute immunity includes persons who act as

disciplinary counsel . . . .” (citation omitted)), aff’d sub nom. Nalls v.

Plattsmiere, 394 F. App’x 90 (5th Cir. 2010) (per curiam).              Plaintiff

complains about Kalmbach’s conduct for these very activities.3 1 As such, she

is entitled to absolute immunity from these claims.

      Given that the Court has found Kalmbach to have absolute immunity,

the Court does not proceed to consider her argument in the alternative that

she also has qualified immunity.3 2

      C.      Leave to Amend

      Ordinarily, “a court should grant a pro se party every reasonable

opportunity to amend,” Hale v. King, 642 F.3d 492, 503 n.36 (5th Cir. 2011)

(quoting Peña v. United States, 157 F.3d 984, 987 n.3 (5th Cir. 1998)),

“unless it is obvious from the record that the plaintiff has pled his best case,”

id. at 503.    Plaintiff’s opposition does “seek[] authorization to file an

amended and supplemental complaint to cure defects.” 3 3 But plaintiff has

not given any indication as to how he would—or could—fix these defects in

his complaint. Plaintiff does state a desire to add the Louisiana Disciplinary




31    See R. Doc. 1 at 11.
32    See R. Doc. 8-1 at 12-15.
33    See R. Doc. 16 at 2.
                                       13
     Case 2:19-cv-11451-SSV-DPC Document 64 Filed 06/08/20 Page 14 of 14



Board as a party. 3 4 But as discussed above, such an amendment would be

futile, as the Disciplinary Board is immune to suit.

      Inasmuch as plaintiff has sought damages against the ODC and

Kalmbach who are immune as a matter of law, any amendments to these

claims would be futile. Leave to amend is therefore denied. See Stripling v.

Jordan Prod. Co., LLC, 234 F.3d 863, 872-73 (5th Cir. 2000) (“It is within

the district court’s discretion to deny a motion to amend if it is futile.”).



IV. CONCLUSION

      For the foregoing reasons, the Court DISMISSES plaintiff’s claims

against the ODC and Kalmbach in her official capacity WITHOUT

PREJUDICE. The Court DISMISSES plaintiff’s claims against Kalmbach in

her individual capacity WITH PREJUDICE.




          New Orleans, Louisiana, this _____
                                        8th day of June, 2020.


                        _____________________
                             SARAH S. VANCE
                      UNITED STATES DISTRICT JUDGE




34    See id. at 7.
                                       14
